DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2022 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 2, the claim recites “wherein the initiating of the MO-MMTEL video call comprises the EMM function, responsive to determining that there is the condition, notifying an Internet Protocol (IP) Multimedia Subsystem (IMS) function at the UE of the MO-MMTEL video call being unable to be initiated over the first domain.” However, claim 1 from which claim 2 depends recites both “initiating the MO-MMTEL video call over the first domain” and “initiating the MO-MMTEL video call over a second domain different than the first domain,” and it is unclear which of such “initiating” steps that “the initiating of the MO-MMTEL video call comprises  . . .” is intended to reference. Claim 2 is thus indefinite. For the purpose of this examination, the Examiner will interpret “the initiating of the MO-MMTEL video call” in claim 2 reasonably broadly as potentially referring to either “initiating the MO-MMTEL video call over the first domain” or “initiating the MO-MMTEL video call over a second domain different than the first domain.”	Regarding claim 5, the claim recites “wherein the initiating of the MO-MMTEL video call comprises the 5GMM function, responsive to determining that there is the condition, notifying an Internet Protocol (IP) Multimedia Subsystem (IMS) function at the UE of the MO-MMTEL video call being unable to be initiated over the first domain.” However, claim 1 from which claim 5 depends recites both “initiating the MO-MMTEL video call over the first domain” and “initiating the MO-MMTEL video call over a second domain different than the first domain,” and it is unclear which of such “initiating” steps that “the initiating of the MO-MMTEL video call comprises  . . .” is intended to reference. Claim 5 is thus indefinite. For the purpose of this examination, the Examiner will interpret “the initiating of the MO-MMTEL video call” in claim 5 reasonably broadly as potentially referring to either “initiating the MO-MMTEL video call over the first domain” or “initiating the MO-MMTEL video call over a second domain different than the first domain.”	Regarding claims 3-4 and 6-7, the claims are rejected because they depend from rejected claims 2 and 5 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinthalapudi et al. (US 2019/0166525, Chinthalapudi hereinafter) in view of Won (US 2021/0250890, Won hereinafter, full support for cited portions exists in at least provisional application No. 62/972,912 filed on Feb. 11, 2020).	Regarding claim 1, Chinthalapudi teaches a method, comprising: 	identifying a need to initiate a mobile originated call over a first domain (As can be seen for instance in at least Fig. 4, an Internet Protocol (IP) multimedia subsystem (IMS) indication may be received when an IMS call is initiated at the UE, which may lead to triggering either an IMS call (i.e., a call over a first domain) or a circuit switch fall back (CSFB) call (i.e., a call over a second domain). Such receipt of an IMS indication when an IMS call is initiated in connection with at least Fig. 4 may be broadly reasonably interpreted as including identifying a need to initiate a mobile originated call over a first domain; Chinthalapudi; Figs. 3-4 and 11-12; [0058]-[0059]); 	determining that there is a condition related to initiating the call over the first domain (As can be seen throughout the flowchart depicted in Fig. 4, multiple different conditions may be determined related to initiating the call over IMS (i.e., the first domain). For instance, as can be seen in at least steps 406 and 410, failure may be indicated to an IMS client in a case where the UE is serving an ATTEMPTING-TO-UPDATE and timer T3411, T3346, T3402, and T3430 are not expired. A condition related to initiating the call over the first domain may thus be broadly reasonably interpreted as being determined. The Examiner would like to note that any of the other determinations made regarding triggering the IMS call may also be broadly reasonably interpreted as the claimed determination; Chinthalapudi; Figs. 3-4 and 11-12; [0061]-[0068]); and 	initiating the call over a second domain different than the first domain responsive to the determining (As can be seen in at least steps 410 and 420, the CSFB call may be triggered (i.e., the call is initiated over a second domain different than the first) depending on conditions related to initiating the IMS call. The call may thus be broadly reasonably interpreted as being initiated over a second domain different than the first domain responsive to the determining; Chinthalapudi; Figs. 3-4 and 11-12; [0061]-[0068]).	However, Chinthalapudi does not specifically disclose the call is a mobile originated multimedia telephony (MO-MMTEL) video call.	Won teaches the call is a mobile originated multimedia telephony (MO-MMTEL) video call (A call may comprise a Management Object-Multi Media Telephone (MO-MMTEL) video call; Won; [0095]-[0098]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Won regarding determination of network access for calls with the teachings as in Chinthalapudi regarding determination of network access for calls. The motivation for doing so would have been to increase performance by adapting Chinthalapudi to calls in fifth-generation systems (5GS) (Won; [0090], [0095]-[0103]).	Regarding claim 2, Chinthalapudi and Won teach the limitations of claim 1.	Chinthalapudi further teaches the determining that there is the condition comprises determining that there is the condition by an Evolved Packet System (EPS) Mobility Management (EMM) function at a user equipment (UE) (Evolved packet system (EPS) mobility management (EMM) is described as being used for handling IMS calls by UEs when the UE is in an EMM abnormal state, such as, for example, attempting update/attach and running one or more timers T3411/T3410/T3430. As can be seen in at least Fig. 4, the method of Fig. 4 involves the use of such timers for instance in at least steps 406 and 412, and thus determinations in Fig. 4 may be broadly reasonably interpreted as being performed by an EMM function at the UE. At least Figs. 11-12 also depict methods for determining whether an IMS call or a CSFB call is used in EMM abnormal states. The determination of the condition related to initiating the IMS call may thus be broadly reasonably interpreted as being determined by an Evolved Packet System (EPS) Mobility Management (EMM) function at a user equipment (UE); Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0092], [0099]), and wherein the initiating of the call comprises the EMM function, responsive to determining that there is the condition, notifying an Internet Protocol (IP) Multimedia Subsystem (IMS) function at the UE of the call being unable to be initiated over the first domain (As was also discussed with regard to the previous limitation, the determinations (for instance in at least Figs. 4 and 11-12) may be broadly reasonably interpreted as being made by an EMM function. At least step 410 of Fig. 4 includes indicating a failure to an IMS client, which may be broadly reasonably interpreted as notifying an Internet Protocol (IP) Multimedia Subsystem (IMS) function at the UE of the call being unable to be initiated over the first domain. The initiating of the call may thus be broadly reasonably interpreted as comprising the EMM function, responsive to determining that there is the condition, notifying an Internet Protocol (IP) Multimedia Subsystem (IMS) function at the UE of the call being unable to be initiated over the first domain; Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0092], [0099]).	Won further teaches the call is MO-MMTEL video call (A call may comprise an MM-MMTEL video call; Won; [0095]-[0098]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Won regarding determination of network access for calls with the teachings as in Chinthalapudi regarding determination of network access for calls. The motivation for doing so would have been to increase performance by adapting Chinthalapudi to calls in fifth-generation systems (5GS) (Won; [0090], [0095]-[0103]).	Regarding claim 3, Chinthalapudi and Won teach the limitations of claim 2.	Chinthalapudi further teaches the determining that there is the condition comprises the EMM function determining that a service request procedure cannot be initiated to initiate the call over the first domain due to a T3346 timer or a T3325 timer running (At least step 406 of Fig. 4 depicts determining that the IMS call cannot be initiated because the UE is serving an ATTEMPTING-TO-UPDATE (i.e., a service request procedure that cannot be initiated to initiate the call over the first domain) due to a T3346 timer that is not expired (i.e., still running). As was also discussed above with regard to claim 2, such a determination may be broadly reasonably interpreted as being performed by an EMM function because EMM is described as being used in conjunction with IMS calls and timers such as those used in step 406. The determining that there is the condition may thus be broadly reasonably interpreted as comprising the EMM function determining that a service request procedure cannot be initiated to initiate the call over the first domain due to a T3346 timer or a T3325 timer running; Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0092], [0099]).	Won further teaches the call is MO-MMTEL video call (A call may comprise an MM-MMTEL video call; Won; [0095]-[0098]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Won regarding determination of network access for calls with the teachings as in Chinthalapudi regarding determination of network access for calls. The motivation for doing so would have been to increase performance by adapting Chinthalapudi to calls in fifth-generation systems (5GS) (Won; [0090], [0095]-[0103]).	Regarding claim 4, Chinthalapudi and Won teach the limitations of claim 2.	Chinthalapudi further teaches the determining that there is the condition comprises the EMM function determining that the UE is in an ATTEMPTING-TO-UPDATE state and that a T3346 timer is running (At least step 406 of Fig. 4 depicts determining that the IMS call cannot be initiated because the UE is serving an ATTEMPTING-TO-UPDATE and a T3346 timer that is not expired (i.e., still running). As was also discussed above with regard to claim 2, such a determination may be broadly reasonably interpreted as being performed by an EMM function because EMM is described as being used in conjunction with IMS calls and timers such as those used in step 406. The determining that there is the condition may thus be broadly reasonably interpreted as comprising the EMM function determining that the UE is in an ATTEMPTING-TO-UPDATE state and that a T3346 timer is running; Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0092], [0099]).	Won further teaches the UE is in an EMM-REGISTERED state (The UE may be in an EMM-REGISTERED state; Won; [0233], [0374]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Won regarding determination of network access for calls with the teachings as in Chinthalapudi regarding determination of network access for calls. The motivation for doing so would have been to increase performance by adapting Chinthalapudi to calls in fifth-generation systems (5GS) (Won; [0090], [0095]-[0103]).	Regarding claim 5, Chinthalapudi and Won teach the limitations of claim 1.	Chinthalapudi further teaches the determining that there is the condition comprises determining that there is the condition by a function at a user equipment (UE) (As can be seen throughout the flowchart depicted in Fig. 4, multiple different conditions may be determined related to initiating the call over IMS (i.e., the first domain). For instance, as can be seen in at least steps 406 and 410, failure may be indicated to an IMS client in a case where the UE is serving an ATTEMPTING-TO-UPDATE and timer T3411, T3346, T3402, and T3430 are not expired. The Examiner would like to note that any of the other determinations made regarding triggering the IMS call may also be broadly reasonably interpreted as the claimed determination. A condition related to initiating the call over the first domain may thus be broadly reasonably interpreted as being determined, and such a determination may be broadly reasonably interpreted as being performed by a function at the UE. The determining that there is the condition may thus be broadly reasonably interpreted as comprising determining that there is the condition by a function at a user equipment (UE); Chinthalapudi; Figs. 3-4 and 11-12; [0039], [0045], [0061]-[0068], [0092], [0099]), and wherein the initiating of the call comprises the function, responsive to determining that there is the condition, notifying an Internet Protocol (IP) Multimedia Subsystem (IMS) function at the UE of the call being unable to be initiated over the first domain (As was also discussed with regard to the previous limitation, the determinations (for instance in at least Figs. 4 and 11-12) may be broadly reasonably interpreted as being made by a function. At least step 410 of Fig. 4 includes indicating a failure to an IMS client, which may be broadly reasonably interpreted as notifying an Internet Protocol (IP) Multimedia Subsystem (IMS) function at the UE of the call being unable to be initiated over the first domain. The initiating of the call may thus be broadly reasonably interpreted as comprising the function, responsive to determining that there is the condition, notifying an Internet Protocol (IP) Multimedia Subsystem (IMS) function at the UE of the call being unable to be initiated over the first domain; Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0092], [0099]).	Won further teaches the function is a 5th Generation Mobility Management (5GMM) (Functionality pertaining to MO-MMTEL video calls is described as being performed by 5GMM, which may be broadly reasonably interpreted as a 5th Generation Mobility Management (5GMM) function. The Examiner would also like to note that 5GMM is discussed throughout the WON reference and that the cited paragraphs are provided for brevity; Won; [0095]-[0098], [0342]); and	the call is MO-MMTEL video call (A call may comprise an MM-MMTEL video call; Won; [0095]-[0098]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Won regarding determination of network access for calls with the teachings as in Chinthalapudi regarding determination of network access for calls. The motivation for doing so would have been to increase performance by adapting Chinthalapudi to calls in fifth-generation systems (5GS) (Won; [0090], [0095]-[0103]).	Regarding claim 6, Chinthalapudi and Won teach the limitations of claim 5.	Chinthalapudi further teaches the determining that there is the condition comprises the function determining that a service request procedure cannot be initiated to initiate the call over the first domain due to a T3346 timer or a T3525 timer running (At least step 406 of Fig. 4 depicts determining that the IMS call cannot be initiated because the UE is serving an ATTEMPTING-TO-UPDATE (i.e., a service request procedure that cannot be initiated to initiate the call over the first domain) due to a T3346 timer that is not expired (i.e., still running). As was also discussed above with regard to claim 2, such a determination may be broadly reasonably interpreted as being performed by an EMM function because EMM is described as being used in conjunction with IMS calls and timers such as those used in step 406. The determining that there is the condition may thus be broadly reasonably interpreted as comprising the EMM function determining that a service request procedure cannot be initiated to initiate the call over the first domain due to a T3346 timer or a T3325 timer running; Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0092], [0099]).	Won further teaches the function is a 5GMM function (Functionality pertaining to MO-MMTEL video calls is described as being performed by 5GMM, which may be broadly reasonably interpreted as a 5th Generation Mobility Management (5GMM) function. The Examiner would also like to note that 5GMM is discussed throughout the WON reference and that the cited paragraphs are provided for brevity; Won; [0095]-[0098], [0342]); and	the call is MO-MMTEL video call (A call may comprise an MM-MMTEL video call; Won; [0095]-[0098]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Won regarding determination of network access for calls with the teachings as in Chinthalapudi regarding determination of network access for calls. The motivation for doing so would have been to increase performance by adapting Chinthalapudi to calls in fifth-generation systems (5GS) (Won; [0090], [0095]-[0103]).	Regarding claim 7, Chinthalapudi and Won teach the limitations of claim 5.	Chinthalapudi further teaches the determining that there is the condition comprises the function determining that the UE is in an ATTEMPTING-REGISTRATION-UPDATE state and that a T3346 timer is running (At least step 406 of Fig. 4 depicts determining that the IMS call cannot be initiated because the UE is serving an ATTEMPTING-TO-UPDATE and a T3346 timer that is not expired (i.e., still running). As was also discussed above with regard to claim 5, such a determination may be broadly reasonably interpreted as being performed by a function at the UE. The determining that there is the condition may thus be broadly reasonably interpreted as comprising the function determining that the UE is in an ATTEMPTING-TO-UPDATE state and that a T3346 timer is running; Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0092], [0099]).	Won further teaches the function is a 5GMM function (Functionality pertaining to MO-MMTEL video calls is described as being performed by 5GMM, which may be broadly reasonably interpreted as a 5th Generation Mobility Management (5GMM) function. The Examiner would also like to note that 5GMM is discussed throughout the WON reference and that the cited paragraphs are provided for brevity; Won; [0095]-[0098], [0342]); and	the UE is in an 5GMM-REGISTERED state (The UE may be in a 5GMM-REGISTERED state; Won; [0156]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Won regarding determination of network access for calls with the teachings as in Chinthalapudi regarding determination of network access for calls. The motivation for doing so would have been to increase performance by adapting Chinthalapudi to calls in fifth-generation systems (5GS) (Won; [0090], [0095]-[0103]).	Regarding claim 8, Chinthalapudi teaches a method, comprising: 	transmitting a request to a network to initiate a procedure to establish a mobile originated call over a first domain (As can be seen for instance in at least Fig. 4, an Internet Protocol (IP) multimedia subsystem (IMS) indication may be received when an IMS call is initiated at the UE, which may lead to triggering either an IMS call (i.e., a call over a first domain) or a circuit switch fall back (CSFB) call (i.e., a call over a second domain). Such a procedure may include a tracking area update (TAU) service request transmitted by a user equipment (UE) to a network to initiate a procedure to establish a mobile originated call over a first domain. Such requests are also described as being transmitted in connection with at least Figs. 5-10. The UE may thus be broadly reasonably interpreted as transmitting a request to a network to initiate a procedure to establish a mobile originated call over a first domain; Chinthalapudi; Figs. 3-12; [0014]-[0016], [0037]-[0039], [0058]-[0068], [0082]-[0083]); 	receiving a rejection from the network responsive to transmitting the request (The UE is described as potentially receiving a rejection in response to transmission of a TAU request (see at least steps 414, 418, and 420 of Fig. 4 and steps 808-812 of Fig. 8 and their corresponding descriptions). The UE may thus be broadly reasonably interpreted as receiving a rejection from the network responsive to transmitting the request; Chinthalapudi; Figs. 3-12; [0014]-[0016], [0037]-[0039], [0058]-[0068], [0082]-[0083]); and 	initiating the call over a second domain different than the first domain responsive to receiving the rejection (As can be seen in at least steps 414, 418, and 420 of Fig. 4 and steps 808-812 of Fig. 8 and their corresponding descriptions, the CSFB call may be triggered (i.e., the call is initiated over a second domain different than the first) responsive to receiving a rejection. The call may thus be broadly reasonably interpreted as being initiated over a second domain different than the first domain responsive to receiving the rejection; Chinthalapudi; Figs. 3-12; [0014]-[0016], [0037]-[0039], [0058]-[0068], [0082]-[0083]).	However, Chinthalapudi does not specifically disclose the call is a mobile originated multimedia telephony (MO-MMTEL) video call.	Won teaches the call is a mobile originated multimedia telephony (MO-MMTEL) video call (A call may comprise a Management Object-Multi Media Telephone (MO-MMTEL) video call; Won; [0095]-[0098]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Won regarding determination of network access for calls with the teachings as in Chinthalapudi regarding determination of network access for calls. The motivation for doing so would have been to increase performance by adapting Chinthalapudi to calls in fifth-generation systems (5GS) (Won; [0090], [0095]-[0103]).	Regarding claim 9, Chinthalapudi and Won teach the limitations of claim 8.	Chinthalapudi further teaches the transmitting of the request and the receiving of the rejection comprises transmitting the request and receiving the rejection by an Evolved Packet System (EPS) Mobility Management (EMM) function at a user equipment (UE) (Evolved packet system (EPS) mobility management (EMM) is described as being used for handling IMS calls by UEs when the UE is in an EMM abnormal state, such as, for example, attempting update/attach and running one or more timers T3411/T3410/T3430. As can be seen in at least Fig. 4, the method of Fig. 4 involves the use of such timers for instance in at least steps 406 and 412, and thus determinations in Fig. 4 may be broadly reasonably interpreted as being performed by an EMM function at the UE. At least Figs. 11-12 also depict methods for determining whether an IMS call or a CSFB call is used in EMM abnormal states. The transmitting of the request and the receiving of the rejection may thus be broadly reasonably interpreted as comprising transmitting the request and receiving the rejection by an Evolved Packet System (EPS) Mobility Management (EMM) function at a user equipment (UE); Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0014]-[0016], [0037]-[0039], [0045], [0061]-[0068], [0082]-[0083], [0092], [0099]), and wherein the initiating of the call comprises the EMM function, responsive to receiving the rejection, notifying an Internet Protocol (IP) Multimedia Subsystem (IMS) function at the UE of the call being unable to be initiated over the first domain (As was also discussed with regard to the previous limitation, the determinations (for instance in at least Figs. 4 and 11-12) may be broadly reasonably interpreted as being made by an EMM function. At least step 418 of Fig. 4 includes indicating a failure to an upper layer, which may be broadly reasonably interpreted as IMS function since such a failure is related to initiation of an IMS call. The initiating of the call may thus be broadly reasonably interpreted as comprising the EMM function, responsive to receiving the rejection, notifying an Internet Protocol (IP) Multimedia Subsystem (IMS) function at the UE of the call being unable to be initiated over the first domain; Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0014]-[0016], [0037]-[0039], [0045], [0061]-[0068], [0082]-[0083], [0092], [0099]).	Won further teaches the call is MO-MMTEL video call (A call may comprise an MM-MMTEL video call; Won; [0095]-[0098]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Won regarding determination of network access for calls with the teachings as in Chinthalapudi regarding determination of network access for calls. The motivation for doing so would have been to increase performance by adapting Chinthalapudi to calls in fifth-generation systems (5GS) (Won; [0090], [0095]-[0103]).	Regarding claim 10, Chinthalapudi and Won teach the limitations of claim 9.	Chinthalapudi further teaches the transmitting of the request to the network to initiate the procedure comprises the EMM function transmitting the request to the network to initiate a service request procedure or a tracking area update procedure (As is discussed above with regard to claim 9, the request may include a tracking area update (TAU) service request transmitted by a UE, which thus be broadly reasonably interpreted as both a request to initiate a service request procedure and a tracking update procedure. As is also discussed above, EMM is being used for handling IMS calls by UEs when the UE is in an EMM abnormal state, such as, for example, attempting update/attach and running one or more timers T3411/T3410/T3430. As can be seen in at least Fig. 4, the method of Fig. 4 involves the use of such timers for instance in at least steps 406 and 412, and thus determinations such as those in Fig. 4 may be broadly reasonably interpreted as being performed by an EMM function at the UE. The transmitting of the request to the network to initiate the procedure may thus be broadly reasonably interpreted as comprising the EMM function transmitting the request to the network to initiate a service request procedure or a tracking area update procedure; Chinthalapudi; Figs. 3-12; [0014]-[0016], [0037]-[0039], [0058]-[0068], [0082]-[0083]).	Regarding claim 11, Chinthalapudi and Won teach the limitations of claim 10.	Chinthalapudi further teaches the receiving of the rejection comprises the EMM function receiving a service reject message or a tracking area update reject message from the network with a cause indicating congestion and with a timer value (The UE is described as potentially receiving a rejection in response to transmission of a TAU request (see at least steps 414, 418, and 420 of Fig. 4 and steps 808-812 of Fig. 8 and their corresponding descriptions). As is discussed in at least claim 10, such a request may be broadly reasonably interpreted as both a service request and a tracking area update request. Rejection in response to such a message may thus be broadly reasonably interpreted as a service reject message or a tracking area update reject message received from the network. At least Table 1 describes different timer values and failure causes that may be included for instance in TAU reject messages. At least the description associated with Fig. 8 also describes TAU reject messages as indicating a cause which may include congestion. Such rejection messages may thus be broadly reasonably interpreted as comprising a cause indicating congestion and with a timer value. As is also discussed above with regard to at least claims 9-10, EMM is being used for handling IMS calls by UEs when the UE is in an EMM abnormal state, such as, for example, attempting update/attach and running one or more timers T3411/T3410/T3430. As can be seen in at least Fig. 4, the method of Fig. 4 involves the use of such timers for instance in at least steps 406 and 412, and thus determinations such as those in Fig. 4 may be broadly reasonably interpreted as being performed by an EMM function at the UE. The receiving of the rejection may thus be broadly reasonably interpreted as comprising the EMM function receiving a service reject message or a tracking area update reject message from the network with a cause indicating congestion and with a timer value; Chinthalapudi; Figs. 3-12; Table 1; [0014]-[0016], [0037]-[0039], [0058]-[0068], [0082]-[0083]).	Regarding claim 12, Chinthalapudi and Won teach the limitations of claim 8.	Chinthalapudi further teaches the first domain comprises an Evolved Packet System (EPS) (Evolved packet system (EPS) mobility management (EMM) is described as being used for handling IMS calls by UEs when the UE is in an EMM abnormal state, such as, for example, attempting update/attach and running one or more timers T3411/T3410/T3430. As can be seen in at least Fig. 4, the method of Fig. 4 involves the use of such timers for instance in at least steps 406 and 412, and thus the domain related to IMS calls (i.e., the first domain) may be broadly reasonably interpreted as comprising an Evolved Packet System (EPS); Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0082]-[0083], [0092], [0099]), and wherein the second domain comprises a circuit-switched (CS) domain or a Wi-Fi access (The second domain is being broadly reasonably interpreted as the domain over which the circuit switch fall back (CSFB) call is performed, which may be broadly reasonably interpreted as comprising a circuit-switched (CS) domain; Chinthalapudi; Figs. 3-12; Table 1; [0039], [0045], [0061]-[0068], [0082]-[0083], [0092], [0099]).	Regarding claim 13, Chinthalapudi and Won teach the limitations of claim 8.	Chinthalapudi further teaches the transmitting of the request and the receiving of the rejection comprises transmitting the request and receiving the rejection by a function at a user equipment (UE) (A request such as a service request and/or TAU request transmitted in connection with at least Figs. 4 and 8 as well as a rejection received in response to such a request may be broadly reasonably interpreted as being transmitted and received by a function at the UE. The transmitting of the request and the receiving of the rejection may thus be broadly reasonably interpreted as comprising transmitting the request and receiving the rejection by a function at a user equipment (UE); Chinthalapudi; Figs. 3-4 and 11-12; [0039], [0045], [0061]-[0068], [0092], [0099]), and wherein the initiating of the call comprises the function, responsive to receiving the rejection, notifying an Internet Protocol (IP) Multimedia Subsystem (IMS) function at the UE of the call being unable to be initiated over the first domain (As was also discussed with regard to the previous limitation, the determinations (for instance in at least Figs. 4 and 11-12) may be broadly reasonably interpreted as being made by a function. At least step 418 of Fig. 4 includes indicating a failure to an upper layer, , which may be broadly reasonably interpreted as IMS function since such a failure is related to initiation of an IMS call. The initiating of the call may thus be broadly reasonably interpreted as comprising the function, responsive to receiving the rejection, notifying an Internet Protocol (IP) Multimedia Subsystem (IMS) function at the UE of the call being unable to be initiated over the first domain; Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0082]-[0083]).	Won further teaches the function is a 5th Generation Mobility Management (5GMM) (Functionality pertaining to MO-MMTEL video calls is described as being performed by 5GMM, which may be broadly reasonably interpreted as a 5th Generation Mobility Management (5GMM) function. The Examiner would also like to note that 5GMM is discussed throughout the WON reference and that the cited paragraphs are provided for brevity; Won; [0095]-[0098], [0342]); and	the call is MO-MMTEL video call (A call may comprise an MM-MMTEL video call; Won; [0095]-[0098]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Won regarding determination of network access for calls with the teachings as in Chinthalapudi regarding determination of network access for calls. The motivation for doing so would have been to increase performance by adapting Chinthalapudi to calls in fifth-generation systems (5GS) (Won; [0090], [0095]-[0103]).	Regarding claim 14, Chinthalapudi and Won teach the limitations of claim 13.	Chinthalapudi further teaches the transmitting of the request to the network to initiate the procedure comprises the function transmitting the request to the network to initiate a service request procedure or a registration procedure for mobility and periodic registration update (As is also discussed above with regard to at least claim 13, a request such as a service request and/or TAU request transmitted in connection with at least Figs. 4 and 8 as well as a rejection received in response to such a request may be broadly reasonably interpreted as being transmitted and received by a function at the UE. Such a service request and/or TAU request may be broadly reasonably interpreted as a request to the network to initiate a service request procedure or a registration procedure for mobility and periodic registration update. The transmitting of the request to the network to initiate the procedure may thus be broadly reasonably interpreted as comprising the function transmitting the request to the network to initiate a service request procedure or a registration procedure for mobility and periodic registration update; Chinthalapudi; Figs. 3-4 and 11-12; [0039], [0045], [0061]-[0068], [0082]-[0083]).	Won further teaches the function is a 5GMM function (Functionality pertaining to MO-MMTEL video calls is described as being performed by 5GMM, which may be broadly reasonably interpreted as a 5th Generation Mobility Management (5GMM) function. The Examiner would also like to note that 5GMM is discussed throughout the WON reference and that the cited paragraphs are provided for brevity. The function may thus be broadly reasonably interpreted as a 5GMM function; Won; [0095]-[0098], [0342]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Won regarding determination of network access for calls with the teachings as in Chinthalapudi regarding determination of network access for calls. The motivation for doing so would have been to increase performance by adapting Chinthalapudi to calls in fifth-generation systems (5GS) (Won; [0090], [0095]-[0103]).	Regarding claim 15, Chinthalapudi and Won teach the limitations of claim 14.	Chinthalapudi further teaches the receiving of the rejection comprises the function receiving a service reject message or a registration reject message from the network with a cause indicating congestion and with a timer value (The UE is described as potentially receiving a rejection in response to transmission of a TAU request (see at least steps 414, 418, and 420 of Fig. 4 and steps 808-812 of Fig. 8 and their corresponding descriptions). As is discussed in at least claim 10, such a request may be broadly reasonably interpreted as both a service request and a tracking area update request. Rejection in response to such a message may thus be broadly reasonably interpreted as a service reject message or a tracking area update reject message received from the network. At least Table 1 describes different timer values and failure causes that may be included for instance in TAU reject messages. At least the description associated with Fig. 8 also describes TAU reject messages as indicating a cause which may include congestion. Such rejection messages may thus be broadly reasonably interpreted as comprising a cause indicating congestion and with a timer value. The receiving of the rejection may thus be broadly reasonably interpreted as comprising the function receiving a service reject message or a registration reject message from the network with a cause indicating congestion and with a timer value; Chinthalapudi; Figs. 3-12; Table 1; [0014]-[0016], [0037]-[0039], [0058]-[0068], [0082]-[0083]).	Won further teaches the function is a 5GMM function (Functionality pertaining to MO-MMTEL video calls is described as being performed by 5GMM, which may be broadly reasonably interpreted as a 5th Generation Mobility Management (5GMM) function. The Examiner would also like to note that 5GMM is discussed throughout the WON reference and that the cited paragraphs are provided for brevity. The function may thus be broadly reasonably interpreted as a 5GMM function; Won; [0095]-[0098], [0342]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Won regarding determination of network access for calls with the teachings as in Chinthalapudi regarding determination of network access for calls. The motivation for doing so would have been to increase performance by adapting Chinthalapudi to calls in fifth-generation systems (5GS) (Won; [0090], [0095]-[0103]).	Regarding claim 16, Chinthalapudi and Won teach the limitations of claim 8.	Chinthalapudi further teaches the second domain comprises a circuit- switched (CS) domain or a Wi-Fi access (The second domain is being broadly reasonably interpreted as the domain over which the circuit switch fall back (CSFB) call is performed, which may be broadly reasonably interpreted as comprising a circuit-switched (CS) domain; Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0092], [0099]).	Won further teaches the first domain comprises a 5th Generation System (5GS) (The UE may attempt to access a fifth-generation system (5GS) for MO-MMTEL video calls. The first domain may thus be broadly reasonably interpreted as comprising a 5th Generation System (5GS); Won; [0095]-[0098], [0342])	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Won regarding determination of network access for calls with the teachings as in Chinthalapudi regarding determination of network access for calls. The motivation for doing so would have been to increase performance by adapting Chinthalapudi to calls in fifth-generation systems (5GS) (Won; [0090], [0095]-[0103]).	Regarding claim 17, Chinthalapudi teaches an apparatus (User equipment (UE); Chinthalapudi; Figs. 2-4 and 11-12; [0041], [0058]-[0059]), comprising: 	a transceiver configured to communicate wirelessly with a network (The UE may be comprised of NAS 206, communication unit 208, and modem 210, which may be broadly reasonably interpreted individually or in combination as a transceiver configured to communicate wirelessly with a network; Chinthalapudi; Figs. 2-4 and 11-12; [0042]-[0044]); and 	a processor coupled to the transceiver (The UE may be comprised of a processor coupled to the transceiver; Chinthalapudi; Figs. 2-4 and 11-12; [0042]-[0044]) and configured to perform operations comprising: 		identifying a need to initiate a mobile originated call over a first domain (As can be seen for instance in at least Fig. 4, an Internet Protocol (IP) multimedia subsystem (IMS) indication may be received when an IMS call is initiated at the UE, which may lead to triggering either an IMS call (i.e., a call over a first domain) or a circuit switch fall back (CSFB) call (i.e., a call over a second domain). Such receipt of an IMS indication when an IMS call is initiated in connection with at least Fig. 4 may be broadly reasonably interpreted as including identifying a need to initiate a mobile originated call over a first domain; Chinthalapudi; Figs. 3-4 and 11-12; [0058]-[0059]); 		determining that there is a condition that prevents initiating the call over the first domain (As can be seen throughout the flowchart depicted in Fig. 4, multiple different conditions may be determined that prevent initiating the call over IMS (i.e., the first domain). For instance, as can be seen in at least steps 406 and 410, failure may be indicated to an IMS client in a case where the UE is serving an ATTEMPTING-TO-UPDATE and timer T3411, T3346, T3402, and T3430 are not expired. A condition that prevents initiating the call over the first domain may thus be broadly reasonably interpreted as being determined. The Examiner would like to note that any of the other determinations made regarding triggering the call using CSFB instead of IMS may also be broadly reasonably interpreted as the claimed determination; Chinthalapudi; Figs. 3-4 and 11-12; [0061]-[0068], [0082]-[0083]); and 		initiating, via the transceiver, the call over a second domain different than the first domain responsive to the determining (As can be seen in at least steps 410 and 420, the CSFB call may be triggered (i.e., the call is initiated over a second domain different than the first) depending on conditions related to initiating the IMS call. The call may thus be broadly reasonably interpreted as being initiated over a second domain different than the first domain responsive to the determining; Chinthalapudi; Figs. 3-4 and 11-12; [0061]-[0068], [0082]-[0083]).	However, Chinthalapudi does not specifically disclose the call is a mobile originated multimedia telephony (MO-MMTEL) video call.	Won teaches the call is a mobile originated multimedia telephony (MO-MMTEL) video call (A call may comprise a Management Object-Multi Media Telephone (MO-MMTEL) video call; Won; [0095]-[0098]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Won regarding determination of network access for calls with the teachings as in Chinthalapudi regarding determination of network access for calls. The motivation for doing so would have been to increase performance by adapting Chinthalapudi to calls in fifth-generation systems (5GS) (Won; [0090], [0095]-[0103]).	Regarding claim 18, Chinthalapudi and Won teach the limitations of claim 17.	Chinthalapudi further teaches the processor is configured to execute instructions to perform an Evolved Packet System (EPS) Mobility Management (EMM) function (Evolved packet system (EPS) mobility management (EMM) is described as being used for handling IMS calls by UEs when the UE is in an EMM abnormal state, such as, for example, attempting update/attach and running one or more timers T3411/T3410/T3430. As can be seen in at least Fig. 4, the method of Fig. 4 involves the use of such timers for instance in at least steps 406 and 412, and thus determinations in Fig. 4 may be broadly reasonably interpreted as being performed by an EMM function at the UE. At least Figs. 11-12 also depict methods for determining whether an IMS call or a CSFB call is used in EMM abnormal states. The UE may thus be broadly reasonably interpreted as executing instructions to perform an Evolved Packet System (EPS) Mobility Management (EMM) function ; Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0082]-[0083], [0092], [0099]), wherein the processor is also configured to execute instructions to perform an Internet Protocol (IP) Multimedia Subsystem (IMS) function (The UE may execute instructions in connection with an IMS call and may thus be broadly reasonably interpreted as being configured to execute instructions to perform an Internet Protocol (IP) Multimedia Subsystem (IMS) function; Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0082]-[0083], [0092], [0099]), wherein, in initiating the call over the second domain, the EMM function or the 5GMM function notifies the IMS function of the call being unable to be initiated over the first domain (As was also discussed previously in the claim with regard to the EMM function, the determinations (for instance in at least Figs. 4 and 11-12) may be broadly reasonably interpreted as being made by an EMM function. At least step 410 of Fig. 4 includes indicating a failure to an IMS client, which may be broadly reasonably interpreted as notifying an IMS function at the UE of the call being unable to be initiated over the first domain. In initiating the call over the second domain, the EMM function may thus be broadly reasonably interpreted as notifying the IMS function of the call being unable to be initiated over the first domain; Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0082]-[0083], [0092], [0099]), wherein the first domain comprises an Evolved Packet System (EPS) or a 5th Generation System (5GS) (Evolved packet system (EPS) mobility management (EMM) is described as being used for handling IMS calls by UEs when the UE is in an EMM abnormal state, such as, for example, attempting update/attach and running one or more timers T3411/T3410/T3430. As can be seen in at least Fig. 4, the method of Fig. 4 involves the use of such timers for instance in at least steps 406 and 412, and thus the domain related to IMS calls (i.e., the first domain) may be broadly reasonably interpreted as comprising an Evolved Packet System (EPS); Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0082]-[0083], [0092], [0099]), and wherein the second domain comprises a circuit- switched (CS) domain or a Wi-Fi access (The second domain is being broadly reasonably interpreted as the domain over which the circuit switch fall back (CSFB) call is performed, which may be broadly reasonably interpreted as comprising a circuit-switched (CS) domain; Chinthalapudi; Figs. 3-12; Table 1; [0039], [0045], [0061]-[0068], [0082]-[0083], [0092], [0099]).	Won further teaches to perform a 5GMM function (Functionality pertaining to MO-MMTEL video calls is described as being performed by 5GMM, which may be broadly reasonably interpreted as a 5th Generation Mobility Management (5GMM) function. The Examiner would also like to note that 5GMM is discussed throughout the WON reference and that the cited paragraphs are provided for brevity. The UE may thus be broadly reasonably interpreted as performing a 5GMM function; Won; [0095]-[0098], [0342]); and	the call is MO-MMTEL video call (A call may comprise an MM-MMTEL video call; Won; [0095]-[0098]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Won regarding determination of network access for calls with the teachings as in Chinthalapudi regarding determination of network access for calls. The motivation for doing so would have been to increase performance by adapting Chinthalapudi to calls in fifth-generation systems (5GS) (Won; [0090], [0095]-[0103]).	Regarding claim 19, Chinthalapudi and Won teach the limitations of claim 18.	Chinthalapudi further teaches in determining that there is the condition, the processor is configured to perform operations comprising: 	the EMM function determining that a service request procedure cannot be initiated to initiate the call over the first domain due to a T3346 timer or a T3325 timer running (At least step 406 of Fig. 4 depicts determining that the IMS call cannot be initiated because the UE is serving an ATTEMPTING-TO-UPDATE (i.e., a service request procedure that cannot be initiated to initiate the call over the first domain) due to a T3346 timer that is not expired (i.e., still running). As was also discussed above with regard to claim 2, such a determination may be broadly reasonably interpreted as being performed by an EMM function because EMM is described as being used in conjunction with IMS calls and timers such as those used in step 406. The determining that there is the condition may thus be broadly reasonably interpreted as comprising the EMM function determining that a service request procedure cannot be initiated to initiate the call over the first domain due to a T3346 timer or a T3325 timer running; Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0092], [0099]); or 	the EMM function determining that the apparatus is in an ATTEMPTING-TO-UPDATE state and that the T3346 timer is running (At least step 406 of Fig. 4 depicts determining that the IMS call cannot be initiated because the UE is serving an ATTEMPTING-TO-UPDATE and a T3346 timer that is not expired (i.e., still running). As was also discussed above with regard to claim 2, such a determination may be broadly reasonably interpreted as being performed by an EMM function because EMM is described as being used in conjunction with IMS calls and timers such as those used in step 406. The determining that there is the condition may thus be broadly reasonably interpreted as comprising the EMM function determining that the UE is in an ATTEMPTING-TO-UPDATE state and that a T3346 timer is running; Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0092], [0099]); or 	the EMM function performing: 		transmitting, via the transceiver, to the network a service request procedure or a tracking area update procedure to initiate the call over the first domain (As is discussed above with regard to claim 9, the request may include a tracking area update (TAU) service request transmitted by a UE, which thus be broadly reasonably interpreted as both a request to initiate a service request procedure and a tracking update procedure. As is also discussed above, EMM is being used for handling IMS calls by UEs when the UE is in an EMM abnormal state, such as, for example, attempting update/attach and running one or more timers T3411/T3410/T3430. As can be seen in at least Fig. 4, the method of Fig. 4 involves the use of such timers for instance in at least steps 406 and 412, and thus determinations such as those in Fig. 4 may be broadly reasonably interpreted as being performed by an EMM function at the UE. The transmitting of the request to the network to initiate the procedure may thus be broadly reasonably interpreted as comprising the EMM function transmitting, via the transceiver, to the network a service request procedure or a tracking area update procedure to initiate the call over the first domain; Chinthalapudi; Figs. 3-12; [0014]-[0016], [0037]-[0039], [0058]-[0068], [0082]-[0083]); and 		receiving, via the transceiver, from the network a service reject message or a tracking area update reject message from the network with a cause indicating congestion and with a timer value for the T3346 timer (The UE is described as potentially receiving a rejection in response to transmission of a TAU request (see at least steps 414, 418, and 420 of Fig. 4 and steps 808-812 of Fig. 8 and their corresponding descriptions). Such a request may be broadly reasonably interpreted as both a service request and a tracking area update request. Rejection in response to such a message may thus be broadly reasonably interpreted as a service reject message or a tracking area update reject message received from the network. At least Table 1 describes different timer values (including T3346) and failure causes that may be included for instance in TAU reject messages. At least the description associated with Fig. 8 also describes TAU reject messages as indicating a cause which may include congestion. As is also discussed above, EMM is being used for handling IMS calls by UEs when the UE is in an EMM abnormal state, such as, for example, attempting update/attach and running one or more timers T3411/T3410/T3430. As can be seen in at least Fig. 4, the method of Fig. 4 involves the use of such timers for instance in at least steps 406 and 412, and thus determinations such as those in Fig. 4 may be broadly reasonably interpreted as being performed by an EMM function at the UE. The receiving at the UE may thus be broadly reasonably interpreted as comprising the EMM function receiving, via the transceiver, from the network a service reject message or a tracking area update reject message from the network with a cause indicating congestion and with a timer value for the T3346 timer; Chinthalapudi; Figs. 3-12; Table 1; [0014]-[0016], [0037]-[0039], [0058]-[0068], [0082]-[0083]).	Won further teaches the call is MO-MMTEL video call (A call may comprise an MM-MMTEL video call; Won; [0095]-[0098]); and	the UE is in an EMM-REGISTERED state (The UE may be in an EMM-REGISTERED state; Won; [0233], [0374]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Won regarding determination of network access for calls with the teachings as in Chinthalapudi regarding determination of network access for calls. The motivation for doing so would have been to increase performance by adapting Chinthalapudi to calls in fifth-generation systems (5GS) (Won; [0090], [0095]-[0103]).	Regarding claim 20, Chinthalapudi and Won teach the limitations of claim 18.	Chinthalapudi further teaches in determining that there is the condition, the processor is configured to perform operations comprising: 	the function determining that a service request procedure cannot be initiated to initiate the call over the first domain due to a T3346 timer or a T3525 timer running (At least step 406 of Fig. 4 depicts determining that the IMS call cannot be initiated because the UE is serving an ATTEMPTING-TO-UPDATE (i.e., a service request procedure that cannot be initiated to initiate the call over the first domain) due to a T3346 timer that is not expired (i.e., still running). As was also discussed above with regard to claim 2, such a determination may be broadly reasonably interpreted as being performed by an EMM function because EMM is described as being used in conjunction with IMS calls and timers such as those used in step 406. The determining that there is the condition may thus be broadly reasonably interpreted as comprising the EMM function determining that a service request procedure cannot be initiated to initiate the call over the first domain due to a T3346 timer or a T3325 timer running; Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0092], [0099]); or 	the function determining that the apparatus is in a ATTEMPTING-REGISTRATION-UPDATE state and that the T3346 timer is running (At least step 406 of Fig. 4 depicts determining that the IMS call cannot be initiated because the UE is serving an ATTEMPTING-TO-UPDATE and a T3346 timer that is not expired (i.e., still running). As was also discussed above with regard to claim 5, such a determination may be broadly reasonably interpreted as being performed by a function at the UE. The determining that there is the condition may thus be broadly reasonably interpreted as comprising the function determining that the UE is in an ATTEMPTING-REGISTRATION-UPDATE state and that a T3346 timer is running; Chinthalapudi; Figs. 3-4 and 11-12; Table 1; [0039], [0045], [0061]-[0068], [0092], [0099]); or 	the function performing: 		transmitting, via the transceiver, to the network a service request procedure or a registration procedure for mobility and periodic registration update to initiate call over the first domain (As is also discussed above with regard to at least claim 13, a request such as a service request and/or TAU request transmitted in connection with at least Figs. 4 and 8 as well as a rejection received in response to such a request may be broadly reasonably interpreted as being transmitted and received by a function at the UE. Such a service request and/or TAU request may be broadly reasonably interpreted as a request to the network to initiate a service request procedure or a registration procedure for mobility and periodic registration update. The function may thus be broadly reasonably interpreted as transmitting, via the transceiver, to the network a service request procedure or a registration procedure for mobility and periodic registration update to initiate call over the first domain; Chinthalapudi; Figs. 3-4 and 11-12; [0039], [0045], [0061]-[0068], [0082]-[0083], [0092], [0099]); and 		receiving, via the transceiver, from the network a service reject message or a registration reject message from the network with a cause indicating congestion and with a timer value for the T3346 timer (The UE is described as potentially receiving a rejection in response to transmission of a TAU request (see at least steps 414, 418, and 420 of Fig. 4 and steps 808-812 of Fig. 8 and their corresponding descriptions). As is discussed in at least claim 10, such a request may be broadly reasonably interpreted as both a service request and a tracking area update request. Rejection in response to such a message may thus be broadly reasonably interpreted as a service reject message or a tracking area update reject message received from the network. At least Table 1 describes different timer values (including T3346) and failure causes that may be included for instance in TAU reject messages. At least the description associated with Fig. 8 also describes TAU reject messages as indicating a cause which may include congestion. Such rejection messages may thus be broadly reasonably interpreted as comprising a cause indicating congestion and with a timer value. The function may thus be broadly reasonably interpreted as receiving, via the transceiver, from the network a service reject message or a registration reject message from the network with a cause indicating congestion and with a timer value for the T3346 timer; Chinthalapudi; Figs. 3-12; Table 1; [0014]-[0016], [0037]-[0039], [0058]-[0068], [0082]-[0083]).	Won further teaches the function is a 5GMM function (Functionality pertaining to MO-MMTEL video calls is described as being performed by 5GMM, which may be broadly reasonably interpreted as a 5th Generation Mobility Management (5GMM) function. The Examiner would also like to note that 5GMM is discussed throughout the WON reference and that the cited paragraphs are provided for brevity; Won; [0095]-[0098], [0342]); 	the call is MO-MMTEL video call (A call may comprise an MM-MMTEL video call; Won; [0095]-[0098]); and	the UE is in an 5GMM-REGISTERED state (The UE may be in a 5GMM-REGISTERED state; Won; [0156]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Won regarding determination of network access for calls with the teachings as in Chinthalapudi regarding determination of network access for calls. The motivation for doing so would have been to increase performance by adapting Chinthalapudi to calls in fifth-generation systems (5GS) (Won; [0090], [0095]-[0103]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474